Exhibit 10.8

Einstein Noah Restaurant Group Inc.

2011 Omnibus Incentive Plan

Performance Stock Unit Award Agreement

You have been selected by the Compensation Committee of the Board of Directors
of Einstein Noah Restaurant Group Inc., a Delaware corporation (the “Company”)
to receive a grant of Performance Stock Units (“PSUs”) pursuant to the Einstein
Noah Restaurant Group Inc. 2011 Omnibus Incentive Plan (the “Plan”) as specified
below:

 

Participant:  

 

 

Date of Grant:  

 

 

Number of PSUs Granted:  

 

 

Performance Measure:  

 

 

Performance Factor:  

 

 

Vesting Schedule: Except as provided otherwise in this Agreement or in the Plan,
the PSUs shall vest according to the following schedule:

 

Date on Which PSUs Vest

  

Number of PSUs Vested

  

Cumulative Number of PSUs Vested

                 

THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of PSUs by the Company to the Participant named above, pursuant to the
provisions of the Plan which includes additional terms and conditions governing
the grant of PSUs. In the event of a conflict between the terms and conditions
of the Plan and this Agreement, the terms and conditions of the Plan shall
govern. All capitalized terms in this Agreement shall have the meaning assigned
to them in the Plan, unless specifically defined in this Agreement.

By acceptance of this Agreement, the Participant acknowledges receipt of the
Participant’s Notice of Grant of PSUs and a copy of the Plan and the prospectus
for the Plan.

The parties hereto agree as follows:

 

1. Employment With the Company; Forfeiture Restrictions. Except as may otherwise
be provided in Sections 5 or 6 of this Agreement, the PSUs granted hereunder are
granted subject to the condition that the Participant remains an employee of the
Company from the Date of Grant through (and including) the date on which the
PSUs become vested and are settled pursuant to Sections 2 and 3 of this
Agreement and the terms of the Plan.

 

 

2011 Omnibus PSU Agreement    1    9/15/2014 Section 16 Participant      



--------------------------------------------------------------------------------

This grant of PSUs shall not confer any right to the Participant (or any other
Participant) to be granted PSUs or other Awards in the future under the Plan.

 

2. Settlement. Settlement of all PSUs granted pursuant to this Agreement shall
be effective as of the date on which the PSUs vest. For purposes of determining
the amount of payment under this paragraph 2 of the Agreement, the value of each
PSU shall be equal to the Fair Market Value of a single share of common stock of
the Company (the “Shares”) equal to the closing price of a share on the last
trading date prior to the date the PSU vests in accordance with the above
Vesting Schedule.

 

3. Form of Payment. Vested PSUs will be settled in whole Shares issued in the
name of the Participant and will be released into the Participant’s personal
account with the Company’s third party administrator.

 

4. Tax Consequences and Tax Withholding. The Participant hereby expressly
acknowledges and agrees that the Company shall automatically withhold from the
Shares otherwise issuable to the Participant upon settlement of the PSUs such
number of whole Shares with a value sufficient to remit the minimum applicable
withholding taxes required by law in connection with such vesting or issuance as
determined by the Company (or its designee). Notwithstanding the foregoing, the
Participant may satisfy his or her federal, state and local tax withholding
obligations by making an irrevocable election at least 30 days in advance of the
applicable vesting date to tender payment to the Company for the required tax
withholding and tender of payment in full satisfaction of such obligation on or
before the vesting date.

 

5. Shareholder Rights. The Participant shall not have any shareholder rights,
including voting or dividend rights, with respect to any PSUs granted hereunder
or the shares corresponding to any PSUs granted hereunder.

 

6. Termination of Employment.

 

  (a) By Death. In the event the continuous employment of the Participant with
the Company is terminated by reason of Death prior to becoming partially or
fully vested without restriction in all or a portion of the PSUs, the
Participant shall become immediately fully vested without restriction in all
PSUs granted pursuant to this Agreement.

 

  (b) By Disability. In the event the continuous employment of the Participant
with the Company is terminated by reason of Disability prior to the Participant
becoming partially or fully vested without restriction in all or a portion of
the PSUs, the Participant shall become immediately fully vested without
restriction in all PSUs granted pursuant to this Agreement.

 

  (c) By Retirement. For purposes of this Agreement and in accordance with the
authority granted to the Compensation Committee in Article 15 of the Einstein
Noah Restaurant Group, Inc. 2011 Omnibus Incentive Plan, effective May 3, 2011
(the “Omnibus Plan”), “Retirement” shall mean the occurrence of the cessation of
the employment relationship between a Participant and the Corporation or a
Subsidiary, as applicable, by reason of the Participant’s retiring from active
full-time employment on a date that is on or after the date that the Participant
attains the age of 60 years; provided the Participant has at least 5 years of
employment service and provided the Participant does not become an employee,
director, or consultant with a direct competitor for a minimum of 36 months.

 

 

2011 Omnibus PSU Agreement    2    9/15/2014 Section 16 Participant      



--------------------------------------------------------------------------------

Provided the Participant’s Termination occurs as a result of the Participant’s
Retirement, then any Restricted Share Units, Stock Options, Performance Share
Units or other long term incentives awarded to the Participant under the Omnibus
Plan shall continue to vest (and be paid out) following the Participant’s
Termination Date in the normal course for a period of three (3) years extending
from the Participant’s Termination Date. Provided further, should the
Participant at any time within three (3) years of the Participant’s Termination
Date commence work as a director, consultant or employee with a direct
competitor of Einstein Noah Restaurant Group or any of its Subsidiaries, any
Restricted Share Units, Stock Options, Performance Share Units or other long
term incentives awarded under the Omnibus Plan granted to such Participant which
have not yet vested shall immediately terminate and become null and void as of
the date that the Board determines the Participant has commenced the provision
of services and/or become engaged with such a Competitor.

 

  (d) For Cause. In the event the continuous employment of the Participant with
the Company is involuntarily terminated for Cause, all unvested PSUs and any
vested but unpaid PSUs shall be forfeited as of the date of such termination of
employment. For purposes of this Agreement, [unless otherwise defined in a
separate agreement between the Participant and the Company,] Cause means:

 

  i) Willful misconduct of the Participant;

 

  ii) Willful failure to perform the Participant’s job duties;

 

  iii) Conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of nolo contendere to such crime by the Participant;
or

 

  iv) The commission of an act of theft, fraud, dishonesty, or insubordination
that is materially detrimental to the Company or any Subsidiary.

 

  (e) For Any Other Reason. If the continuous employment of the Participant with
the Company shall terminate for any reason other than the reasons set forth in
this Section 5(a) through 5(d) herein, the Participant shall automatically
forfeit all unvested PSUs upon such termination of employment.

 

7. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company prior to the
Participant’s termination of employment, the Participant shall become
immediately fully vested without restriction in all PSUs granted pursuant to
this Agreement.

 

8. Restrictions on Transfer. Unless and until actual shares of stock of the
Company are delivered in settlement of the PSUs, the PSUs granted pursuant to
this Agreement may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, except as otherwise provided in the Plan.

 

9.

Beneficiary Designation. The Participant may, from time to time, designate a
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such

 

 

2011 Omnibus PSU Agreement    3    9/15/2014 Section 16 Participant      



--------------------------------------------------------------------------------

  benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Secretary of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s executor, administrator or legal representative.

 

10. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
right to terminate the Participant’s employment at any time.

 

11. Miscellaneous.

 

  (a) This Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Compensation Committee
may adopt for administration of the Plan. The Compensation Committee shall have
the right to impose such restrictions on any Shares acquired pursuant to this
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such shares. It is
expressly understood that the Compensation Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

 

  (b) The Compensation Committee may terminate, amend, or modify the Plan or
this Agreement; provided, however, that no such termination, amendment, or
modification of the Plan may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant.

 

  (c) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities laws in exercising his or
her rights under this Agreement.

 

  (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  (e) All obligations of the Company under the Plan and this Agreement, with
respect to the PSUs, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

  (f) To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the state of
Colorado.

 

  (g) To the extent any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 

  (h) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the address then on file with
the Company, or in either case at such addresses as one party may subsequently
furnish to the other party in writing.

 

 

2011 Omnibus PSU Agreement    4    9/15/2014 Section 16 Participant      